The opinion of the Court was delivered by
PASHMAN, J.
This case presents our first opportunity to consider public disclosure of information regarding an adjudicated juvenile offender. In 1977, the Legislature enacted N.J.S.A. 2A:4-65(c), L. 1977, c. 255, which entrusted juvenile courts with authority to release the names, offenses and dispositions of youths 14 years of age or older who are adjudged delinquent for having committed certain serious offenses. The statutory standards for withholding such information are “good cause” and the furtherance of “the best interests of the juvenile and the public.” Id. In reviewing the decision of a juvenile court permitting disclosure, we are here called upon to interpret the new legislation, examine specific criteria for justifying confidentiality, and provide appropriate procedural guidelines for the release of such information.
I
In October 1977 B.C.L., then 16 years old, and three other juveniles attempted to extort $10,000 from the owner of an *369Atlantic City motel. After one of B.C.L.’s companions set a fire in a trash chute at the motel, the juveniles sent the owner a written demand for money. In the note they threatened to burn down the building if they did not receive the $10,000. The motel owner contacted the police, who placed a tap on the owner’s telephone while he was awaiting instructions for payment. The next day the police traced to B.C.L.’s home three telephone calls directing where to leave the money. A briefcase stuffed with papers was dropped at the designated spot, but surveillance of the area proved fruitless.
The following day, the motel owner received new telephone instructions giving him “another chance” to make payment. A second package containing both real and bogus money was left at a different location. The police apprehended a juvenile who attempted to pick up the package. Further police investigation led to the arrests of B.C.L. and two other juveniles.
After the other juveniles were adjudicated delinquent, each of them moved under N.J.S.A. 2A:4-65(c) to have their identities kept confidential. The motions were denied, and the Atlantic County Prosecutor’s Office released their names to local news media.
On January 12, 1978, following a plea of guilty, B.C.L. was found delinquent on charges of attempted extortion, arson and conspiracy. On February 16 the court ordered him committed to the Youth Reception and Correction Facility at Yardville for an indeterminate term. The court suspended this sentence and placed B.C.L. on probation until his 18th birthday.
At the time of disposition, counsel for B.C.L. moved under N.J.S.A. 2A:4-65(e) to have information concerning him withheld from the public. At a hearing on March 23, 1978, counsel presented the testimony of three experts on the psychological problems of juveniles. Jeffrey Roberts, the Director of the Atlantic County Youth Services Bureau, testified that he had been counseling B.C.L. weekly since December 1977. At that *370time, according to Roberts, the juvenile was suffering from feelings of insecurity and inferiority and had a limited capacity to handle peer relationships. Roberts testified that with counseling B.C.L. had made progress in overcoming his problems. In the expert’s opinion, however, public release of the youth’s name would severely inhibit his emotional growth and maturation.
Joel R. Miller, a clinical psychologist, described B.C.L. as an adolescent with many problems. He characterized the juvenile as a very shy person exhibiting a low self-esteem, tension, depression and obsessive-compulsive symptoms. Miller believed the juvenile was upset because he was short and lacked the mental resources to combat any stigma or bear its pain. The witness stated that B.C.L. was currently making progress in school and with his social relationships, but that any unfavorable attention resulting from the publication of his name would traumatieally reverse this development.
Finally, Dr. Frederick Erskine, a psychiatrist, testified that he did not find B.C.L. to be “criminal-minded” in any way. Impressed by the juvenile’s frankness and honesty, Dr. Erskine felt that B.C.L. demonstrated appropriate remorse and contrition. He described the youth as emotionally immature, having feelings of inferiority and inadequacy. Dr. Erskine agreed with the other witnesses that the release of the juvenile’s identity and the circumstances of his offenses would be detrimental to his rehabilitation.
Although the State presented no rebuttal testimony, the court denied the juvenile’s application. It found that B.C.L. had not demonstrated “good cause” for withholding dissemination under the statute. N.J.S.A. 2A:4-65(c). The court was not persuaded by the anticipated impact of publication on B.C.L.’s rehabilitation, even though the juvenile’s name would receive particular attention because of his father’s local political prominence. The court concluded that the public’s interest in the disposition of serious juvenile offenders outweighed the juvenile’s interest in *371confidentiality. B.C.L.’s counsel sought and received an order staying publication pending appeal.
Concluding that the juvenile court had properly considered the interests of both the public and the juvenile, the Appellate Division affirmed. In striking a balance of policies in favor of disclosure, the court emphasized that the “best interest of the public” within the meaning of N.J.S.A. 2A:4-65(c) “comprehends not only the public’s right to know the facts but also the salutary effect of publicity in deterrence of the affected juvenile and others.” The court also held that in determining whether to release a juvenile’s identity, the prominence or status of his family should not be relevant. The Appellate Division continued the stay on release of the information pending application to this Court.
We granted the juvenile’s petition for certification. 81 N.J. 273 (1979). We now affirm.
II
This State has historically followed a policy of maintaining the confidentiality of juvenile court proceedings and records. See generally, State v. Allen, 70 N.J. 474, 479-481 (1976). This policy was first expressed statutorily in 1929 by the Juvenile and Domestic Relations Court Law, L.1929, c. 157. Section 27 of that act provided in relevant part:
The Court shall maintain complete records of all petitions and hearings in cases brought before it. Such records shall be withheld from indiscriminate public inspection but shall be open to inspection by the parent or other authorized representative of the person concerned and, in the discretion of the court, by other persons having a legitimate interest.
Although section 27 was deleted in a 1951 statutory revision, L.1951, c. 344, in 1948 this Court had incorporated the policy on confidentiality into Rule 6:2-7(b) (1948). The rule governed procedure in Juvenile and Domestic Relations Courts and read in part:
*372(b) Social records shall consist of reports of social investigations, probation treatment or supervision, psychological or psychiatric examinations, and other reports concerning family life or compositions, school or occupational history, physical condition, foster home placement, and delinquent behavior of children. Such records shall be strictly safeguarded from indiscriminate public inspection. [emphasis supplied]
The latest expression of the policy came in 1973, when NJ. S.A. 2A:4-65(a) was enacted. It provided that juvenile records could be disclosed only to certain specified parties:
(1) Any court or probation department;
(2) The Attorney General or county prosecutor;
(3) The parents or guardian and to the attorney of the juvenile;
(4) The Division of Youth and Family Services, if providing care or custody of the juvenile;
(5) Any institution to which the juvenile is currently committed; and
(6) Any person or agency interested in a case or in the work of the agency keeping the records, by order of the court for good cause shown. [L.1973, c. 306, § 24]
In State v. Allen, supra, we held that “good cause” existed under N.J.S.A. 2A:4-65(a)(6) to allow the prosecutor to examine the juvenile records of a defendant’s crucial alibi witness. The prosecutor was also permitted to use them, if necessary, as the basis to apply for a psychiatric examination of the witness. The analysis which the Court adopted in Allen reflects an attempt to reconcile the conflicting interests of the juvenile and the public. Justice Schreiber articulated the Court’s views:
Both the Legislature and the Supreme Court have through the years evinced in their respective statutes and rules a policy of preventing the use of evidence adduced in a juvenile’s proceeding in any other court and of limiting the availability to others of a juvenile’s records, including psychological or psychiatric examinations. However, the statutes and rules have always recognized that the juvenile’s records should be available to third persons with a sufficient *373legitimate interest or whenever proper administration of justice so required. These competing policies must be weighed in the light of all the pertinent circumstances and, if possible, balanced to safeguard the purposes of both. [70 N.J. at 482-483 (footnote omitted)]
Prior to our decision in Allen, Davis v. Alaska, 415 U.S. 308, 94 S.Ct. 1105, 39 L.Ed.2d 347 (1974), presented the United States Supreme Court with a conflict between the state policy of confidentiality of juvenile records and defendant’s Sixth Amendment right to confront adverse witnesses. The Supreme Court held that the policy of confidentiality must yield so that a prosecution witness’s juvenile record could be used to impeach him. See also State v. Hare, 139 N.J.Super. 150 (App.Div.1976), certif. den., 70 N.J. 525 (1976); State v. Parnes, 134 N.J.Super. 61 (App.Div.1975); State v. Brown, 132 N.J.Super. 584 (Law Div.1975); State in the Interest of A.S., 130 N.J.Super. 388 (J. & D.R.Ct.1974).
Recent Supreme Court cases concerning freedom of the press have also eroded this State’s long-standing policy of shielding juvenile offenders from public scrutiny. In Oklahoma Publishing Co. v. District Court, 430 U.S. 308, 97 S.Ct. 1045, 51 L.Ed.2d 355 (1977), the Supreme Court held invalid a state court injunction which prohibited publication of the name or picture of a juvenile defendant since truthful information regarding the juvenile had been lawfully obtained and already publicly revealed. More recently, Smith v. Daily Mail Publishing Co., 443 U.S. 97, 99 S.Ct. 2667, 61 L.Ed.2d 399 (1979), held that a newspaper could not be prosecuted for disclosing the identity of a juvenile offender without court approval when the newspaper had acquired the information by lawful means. Cf. N.J.S.A. 2A:4-65(d). The Smith Court noted that as in Davis v. Alaska, the sole state interest was in protecting the anonymity of the juvenile offender. The Court maintained that
[t]he important rights created by the First Amendment must be considered along with the rights of defendants guaranteed by the Sixth Amendment. * * *
*374Therefore, the reasoning of Davis that the constitutional right must prevail over the State’s interest in protecting juveniles applies with equal force here. [443 U.S. at 104, 99 S.Ct. at 2671, 61 L.Ed.2d at 406 (citations omitted)]
While the confidentiality of juvenile records was receiving this closer judicial scrutiny, in 1977 the Legislature amended N.J.S.A. 2A:4-65, thereby substantially altering State policy. N.J.S.A. 2A:4-65(c), L.1977, c. 255. The amendment provides:
c. Information as to the identity oí a juvenile 14 years of age or older adjudicated delinquent, the offense, the adjudication and the disposition may be disclosed to the public where the offense for which the juvenile has been adjudicated delinquent involved violence to the person or, if committed by an adult, would constitute a high misdemeanor,1 murder, manslaughter, destruction or damage to property to an extent of $500.00 or more, or the manufacture or distribution of a narcotic drug, unless upon application at the time of disposition and for good cause shown, or upon its own motion, the court orders the withholding from public dissemination of all or a portion of such information on the grounds that public disclosure would not serve the best interests of the juvenile and the public.
The amendment to N.J.S.A. 2A:4-65 essentially adopted the proposal of the Supreme Court’s Juvenile Justice Task Force, “Confidentiality of Juvenile Court Proceedings,” 100 N.J.L.J. 65 (1977) (hereinafter Task Force Report). The Task Force concluded 2 that wider disclosure of juvenile proceedings was necessary because
*375there are certain instances in which the right of the public to be informed as to the final outcome of a delinquency proceeding should receive preference over the maintenance of confidentiality. This may be so either due to the seriousness of the offense itself, or because the prior behavior of the juvenile has led to a conclusion that rehabilitation is less probable. [100 N.J.L.J. at 74]
The Task Force Report proposed that disclosure of the names of juveniles involved in serious offenses be mandatory in the absence of an objection. Id. However, the Legislature tempered the Task Force’s recommendation and provided for discretionary disclosure in N.J.S.A. 2A:4-65(c).
Against the background formed by these changes in “[t]he general policy of confidentiality and limited disclosure,” Allen, 70 N.J. at 479, we must decide whether the juvenile court erred in ordering the release of B.C.L.’s name. As the Appellate Division noted, while N.J.S.A. 2A:4-65(c) is less than a paradigm of clarity, the statute provides as the general rule that there should be disclosure. This general rule does not apply when “upon application at the time of disposition and for good cause shown, or upon its own motion, the court [finds that] * * * public disclosure would not serve the best interests of the juvenile and the public.” N.J.S.A. 2A:4 65(c).
To articulate this exception, we note that its history reveals two paramount considerations: the juvenile’s prospects for rehabilitation and the public’s right to be informed. See Task Force Report, supra, 100 N.J.L.J. at 65. Moreover, we agree with the Appellate Division that the “best interest of the public” embraces “not only the public’s right to know the facts but also the possible salutary effect of publicity in deterrence of the affected juvenile and others.” Thus the determination by the juvenile judge regarding disclosure should involve a weighing of the public’s right to know and the deterrent effect of disclosure against the particular juvenile’s prospects for rehabilitation.3 This balancing should also take account of the specific *376circumstances of the juvenile’s offense. Since the statute requires “good cause shown” for confidentiality, the burden is on the delinquent to demonstrate that “the best interests of the juvenile and of the public” would not be served by disclosure.
The dissent’s objections to this shift away from complete confidentiality, see post at 387-388, seem properly directed at the Legislature. By enacting a limited disclosure statute, the Legislature has determined that in many cases, the assistance which absolute secrecy might provide to rehabilitation may not be secured at the expense of the public’s right to know. This is neither a total repudiation nor a complete subordination of the goal of rehabilitation. Cf. post at 384, 385. It is, however, a substantial change in public policy. To assail that policy would be “to skirt the legislative domain and to deal with issues most properly the concern of the Legislature.” New Jersey State Chamber of Commerce v. New Jersey Election Law Enforcement Commission, 82 N.J. 57, 81 (1980). We decline in this matter to question the judgment of the Legislature, much less criticize it.
Ill
In the present case, the juvenile’s chief argument against disclosure is that the State offered no evidence to refute the testimony of his three expert witnesses. He therefore asserts that the juvenile court’s decision is not supported by the record.
While the absence of evidence minimizing the prospects for rehabilitation calls for close scrutiny, the juvenile court was not obligated to accept the opinions of the juvenile’s witnesses simply because the State offered no contrary testimony. *377Even accepting these opinions as accurate assessments, we are nevertheless convinced that the court’s determination was correct. Although the release of the juvenile’s name might affect his rehabilitation in some generally adverse manner, this alone does not constitute “good cause” under N.J.S.A. 2A:4-65(c). We fully agree with the juvenile court that the testimony offered by B.C.L.’s witnesses in favor of withholding disclosure could apply with equal force to the overwhelming majority of juvenile offenders. Since the Legislature intended disclosure to be the rule and not the exception, the juvenile must demonstrate a substantial likelihood of specific harm to constitute a showing of “good cause.” He has not done so here.
The decision to release information presents a clash of policies similar to that found in the determination to invoke criminal jurisdiction over a juvenile offender. This Court has held that rehabilitation is not the sole criterion in deciding whether to prosecute a juvenile as an adult defendant.4 Courts *378should also consider the welfare of society — the security created by deterring future crimes. State v. Van Buren, 29 N.J. 548, 557 (1959). The seriousness of the offense is therefore relevant when the Juvenile Court determines whether it should waive jurisdiction. See State v. Lueder, 74 N.J. 62, 77 (1977). Indeed, even when a juvenile has no prior record, the seriousness of the offense alone can suffice to justify waiver. State in the Interest of B.T., 145 N.J.Super. 268, 277 (App.Div.1976), certif. den. 73 N.J. 49 (1977).
The gravity of the offense can also be sufficient warrant for disclosure under N.J.S.A. 2A:4-65(c). Implicit in the public’s recognized right to be informed is its ability to have the information necessary for its security. Since protection of the public is an obvious goal of the juvenile justice system, the public has a right to know that the system is protecting our society adequately. See Task Force Report, supra, 100 N.J.L.J. at 65. The concerns reflected in the new statute attach considerable importance to the serious character of B.C.L.’s acts of arson, conspiracy and extortion. In appropriate cases, the nature of the offenses alone may constitute sufficient reason for disclosure.
The fact that B.C.L. is a member of a locally prominent family, which makes his juvenile adjudication particularly newsworthy, is a factor which the Juvenile Court rightly did not consider. If the prominence of a juvenile’s family were an appropriate consideration — because the added publicity might hinder rehabilitation — it could effectively exempt such juveniles from the disclosure statute. To withhold the identity of B.C.L., particularly when the names of the three conspiring juveniles were released, could adversely affect the public’s perception of the juvenile justice system. This does not mean that a court must disclose one juvenile’s identity because it has ordered *379disclosure as to his co-defendants. Nevertheless, the Juvenile Court must always consider the effect of non-disclosure on the appearance of even-handed juvenile justice.5
In holding that the Juvenile Court was correct in ordering disclosure, we have reviewed the relevant factors as they existed at the time the matter was before that court. The exercise of a Juvenile Court’s discretion under N.J.S.A. 2A:4-65(c) should be treated similarly to a sentencing judge’s exercise of discretion. In State v. Leggreadrini, 75 N.J. 150, 162 (1977), we stated that
[a]ppellate deference to the discretionary decision of a sentencing judge is similar, in purpose and origin, to that accorded decisions of a trier of fact. It is based primarily on the sentencing judge’s presumed superior ability to make a firsthand evaluation of the background and character of the defendant and the offense. * * * [Ojur evaluation of the record enables us to determine whether the sentencing judge’s discretion has been abused by the imposition of a manifestly excessive sentence * * *. [Emphasis supplied]
The aim of appellate review of factual findings is to “determine whether the findings made could reasonably have been reached on sufficient credible evidence present in the record." State v. Johnson, 42 N.J. 146, 162 (1964). (emphasis supplied). To determine, therefore, whether the juvenile court was mistaken in its exercise of discretion concerning disclosure, the appropriate inquiry is directed to the facts which existed at the time of the judge’s determination as disclosed in the record on appeal.
*380In examining the record, we do not make an independent assessment of the facts. To do so would infringe on the discretion vested in the trial court by the Legislature. It would also foster delay in reaching a final decision on disclosure at the expense of the public’s right to know. As with other findings of fact by a trial judge, our task is to determine whether “they are so wholly insupportable as to result in a denial of justice.” Rova Farms Resort, Inc. v. Investor Ins. Co. of America, 65 N.J. 474, 483-484 (1974) (quoting Greenfield v. Dusseault, 60 N.J.Super. 436, 444 (App.Div.1960), aff’d o. b., 33 N.J. 78 (1960)); see also State v. Whitaker, 79 N.J. 503, 514-515 (1979). Reviewing the juvenile judge’s discretion in light of subsequent events would inevitably and unfairly favor those with the resources to tie up the matter in the courts for years, thus literally buying time to develop a record demonstrating the juvenile’s successful rehabilitation. Any changed circumstances occurring after the Juvenile Court’s determination must therefore be irrelevant to our review of that court’s exercise of discretion.
Contrary to the intimations of the dissent, confidentiality should not be offered as some kind of reward for a successful rehabilitation. See post at 388 -390. Such an approach exhibits little respect for the public’s right to know, which becomes an empty formality with the passage of time. This approach is also inconsistent with the dissent’s view, which we share, that “subsequent events * * * properly ought not to influence our decision * * Post at 384 n. 1. The decision to disclose cannot fulfill its purpose if not timely made.
IV
Since N.J.S.A. 2A:4-65(c) is lacking in procedural detail, we take this opportunity to establish guidelines for effecting the disclosure permitted under this statute.
To insure that the juvenile offender is aware of the possibility of disclosure under the new provisions, the predisposi*381tional report should give notice that his identity may be publicly disclosed unless he successfully objects at the time of his disposition. We therefore direct that the following language, suggested by the Attorney General as amicus curiae, be included in each predispositional report:
Information concerning your identity, offense, adjudication and disposition is subject to public disclosure unless at the time of disposition you interpose an appropriate objection with the court in accordance with N.J.S.A. 2A:4-65(c).
When a juvenile raises timely objection to disclosure, the statute contemplates that he should have some opportunity to demonstrate “good cause.” In the present case the Juvenile Court held a hearing to determine whether the juvenile’s name should be disclosed. Although the disclosure decision will significantly affect the juvenile’s welfare, a full hearing with oral testimony will not always be necessary. If the court believes that a determination can be fairly made solely on the basis of the moving papers and case record, a hearing is not required. If the court decides to hold a hearing, it should be a summary proceeding limited in scope to the nature of the questions involved. The court has discretion to hear oral testimony, to restrict the hearing to legal argument or to deny one altogether.6 Regardless of whether a hearing is held, however, the Juvenile Court must state its reasons for disclosure or nondisclo*382sure on the record. Cf. R. 3:21-4(e); R. 5:6--l(a) (requiring a judge to state his reasons for imposing a sentence on the record).
Absent a showing of “good cause” by the juvenile or a decision on the court’s own motion to withhold his identity, R. 5:9-l(a) provides that “[a] judge may authorize or may himself disclose information in accordance with the Juvenile and Domestic Relations Court Law (Title 2A, Chapter 4).” If read in conjunction with N.J.S.A. 2A:4-65(c), this rule clearly indicates that the court is not the sole entity permitted to disseminate this type of information. When authorized by the court, the prosecutor may therefore release the relevant information. However, only the prosecutor and the Juvenile Court itself may make disclosure under N.J.S.A. 2A:4 -65(c).
V
For the foregoing reasons, we hold that the Juvenile Court judge did not mistakenly exercise his discretion when he refused to withhold B.C.L.’s identity and the circumstances of his offense. Accordingly, the stay on disclosure is dissolved and the judgment of the Appellate Division affirmed.

The Attorney General informs us that plans are being made to amend various sections of the juvenile law to conform its language to that of the New Jersey Code of Criminal Justice, N.J.S.A. 2C:1-1 et seq. Until these amendments are enacted, all Code offenses which were classified as “high misdemeanors” under prior law shall remain so classified for the purpose of applying N.J.S.A. 2A:4-65(c).


The Office of the Public Defender filed a vigorous dissent to the Task Force Report. 100 N.J.L.J. at 74.


In an addendum to the Task Force Report, supra, 100 N.J.L.J. at 77, the committee stated that the juvenile’s age and prior record would be among the *376factors to be considered by the juvenile court in deciding not to permit disclosure in the instances where it would otherwise be authorized. These factors are, of course, relevant in determining the juvenile’s prospects for rehabilitation.


W.J.S.A. 2A:4-48 currently provides:
Referral to other court without juvenile’s consent. The juvenile and domestic relations court may, without the consent of the juvenile, waive jurisdiction over a case and refer that case to the appropriate court and prosecuting authority having jurisdiction if it finds, after hearing, that:
a. The juvenile was 14 years of age or older at the time of the charged delinquent act;
b. There is probable cause to believe that the juvenile committed a delinquent act which would constitute homicide, treason if committed by an adult or committed an offense against the person in an aggressive, violent and willful manner or committed a delinquent act which would have been a violation of section 19 of the Controlled Dangerous Substances Act (P.L. 1970, c. 226; C. 24:21-19) if committed by an adult and the juvenile, at the time he committed the act, was not addicted to a narcotic drug as that term is defined in section 2 of the Controlled Dangerous Substances Act (P.L. 1970, c. 226; C. 24:21-2); and
c. The court is satisfied that adequate protection of the public requires waiver and is satisfied there are no reasonable prospects for rehabilita*378tion of the juvenile prior to his attaining the age of majority by use of the procedures, services and facilities available to the court.


The Task Force Report, supra, 100 N.J.L.J. at 65 stated that it was “aware of public concerns with respect to the confidentiality of juvenile justice proceedings caused by general unawareness and lack of understanding regarding cases processed through the juvenile courts * * *.” One of the purposes of the disclosure statute was therefore to promote public confidence in the juvenile justice system. This would be ill served by withholding disclosure under the facts presented.


Cf. State in the Interest ofD.G.W., 70 N.J. 488 (1976), where a summary-type hearing was required to determine whether the juvenile should make restitution to the injured party. In such a proceeding, the "juvenile * * * may present such evidence on his own behalf as the trial judge in his discretion deems necessary to the proper resolution of the issue.” Id. at 506.
According to the record, the Juvenile Court disposed of the motions for withholding disclosure by B.C.L.’s co-defendants without a hearing. We express no opinion regarding the propriety of those results or the summary procedure employed, but note generally that a hearing is not always necessary.